Citation Nr: 0920502	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2006 and March 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Veteran appeared before the undersigned Veterans Law 
Judge (VLJ) for a hearing in April 2009.  A transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was diagnosed with hypertension in service.

2.  The Veteran's hepatitis C was not likely acquired during 
or a result of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309, 3.310 
(2008).

2.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 
3.303(a).  In addition, certain chronic diseases, such as 
hypertension, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.   
§§ 1101, 1112, 1113, 1137 (West Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A.  Hypertension

First, the medical records show that the Veteran has a 
diagnosis of hypertension; therefore, he has a current 
disability for VA purposes.

Service treatment records show that the Veteran was diagnosed 
with mild hypertension during active service.  The separation 
examination shows an elevated blood pressure reading.  
Records subsequent to service show that the Veteran has been 
diagnosed with hypertension.

The Veteran had a VA examination in March 2008 for his 
hypertension.  The examiner indicated that he reviewed the 
medical record, but did not review the claims file.  It is 
unclear whether the examiner reviewed the service treatment 
records (STRs).

The examiner opined that the Veteran's hypertension was less 
likely as not caused by the military and most likely 
secondary to weight gain.  The examiner provided no reasoning 
for his opinion and failed to discuss the service treatment 
records and the Veteran's diagnosis of mild hypertension in 
service.  Therefore, as the examiner did not review the 
claims file and did not provide a rationale for his opinion, 
the Board finds the opinion of little value.

The Veteran testified before the undersigned VLJ in April 
2009.  He indicated that he did not seek treatment for his 
hypertension for years after service because he was not aware 
of the in-service diagnosis and did not have medical 
insurance for check-ups.  He testified that he currently has 
hypertension and takes medication to control it.  The Board 
finds the Veteran a credible witness.

Based upon the evidence, the Board finds that the evidence 
weighs in favor of service connection for hypertension.  The 
STRs clearly show that the Veteran was diagnosed with 
hypertension during active service and had an elevated blood 
pressure reading at the time of separation.  Though the 
Veteran failed to seek attention for his disability for many 
years after service, the Board finds that the Veteran should 
be given the benefit of the doubt.  Therefore, service 
connection for hypertension is granted.

B.  Hepatitis C

The Veteran argues that service connection is warranted for 
hepatitis C.  He argues that he has hepatitis C as a result 
of his service, with inservice risk factors that include 
exposure to vaccinations/inoculations with a jet injector and 
tattoos.

General risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  See VBA Letter 211B (98-110), November 30, 
1998.

Population studies suggest hepatitis C can be sexually 
transmitted.  However, the chance for sexual transmission of 
[hepatitis C] is well below comparable rates for HIV/AIDS or 
hepatitis B infection. . . . The hepatitis B virus is 
heartier and more readily transmitted than [hepatitis C].  
While there is at least one case report of hepatitis B being 
transmitted by an airgun injection, thus far, there have been 
no case reports of hepatitis C being transmitted by an airgun 
transmission.  The source of infection is unknown in about 10 
percent of acute hepatitis C cases and in 30 percent of 
chronic hepatitis C cases.  These infections may have come 
from blood-contaminated cuts or wounds, contaminated medical 
equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  Despite 
the lack of any scientific evidence to document transmission 
of hepatitis C with airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

The Veteran has a current diagnosis of hepatitis C; thus 
fulfilling the Veteran has a current disability for VA 
purposes.

The Veteran's STRs are negative for a diagnosis of hepatitis 
C.  However, the Veteran's enlistment exam showed no tattoos 
while the separation examination showed that he had one 
tattoo, a risk factor for hepatitis C.

VA outpatient treatment records indicate that the Veteran has 
had multiple sexual partners and has used intranasal cocaine 
on at least one occasion, risk factors for hepatitis C.

The Veteran had a VA examination in December 2006.  The 
examiner reviewed the claims file and medical records.

The examiner stated that the Veteran gave history of 
receiving a tattoo from a fellow shipmate while in service.  
The Veteran also told the examiner that he had indiscrete use 
and abuse of alcohol, marijuana, and remote use of intranasal 
cocaine.  He admitted to multiple sexual partners in his 
lifetime.  The Veteran denied blood transfusions and body 
piercings.  He was not a medical worker, combat medic, and 
had not suffered a needle stick injury.  The examiner opined 
that the Veteran acquired hepatitis C secondary to lifestyle 
and not because of exposure to blood or body fluids while in 
the military, which weighs against the Veteran's claim.

The Veteran testified before the undersigned in April 2009.  
He indicated that he had unprotected sexual relations with 
each of his three wives and with one woman prior to service.  
He testified that he questioned his ex-wives about the 
disease after receiving his hepatitis C diagnosis.  He stated 
that both women were tested and did not have the disease.  
The Veteran stated that his third wife also tested negative 
for hepatitis. 

In addition, the Veteran testified that he was exposed to 
body fluids from airgun injections.  In one instance, he 
received 24 injections in a two day period.  He stated that 
on one occasion he was spattered with blood from another 
soldier who was receiving his injection.

Also, the Veteran stated that he received four tattoos while 
in service.  The tattoos were 'homemade' and done aboard his 
ship.  He testified that his separation examination listed 
only one tattoo because it was the only tattoo visible.  He 
stated that he wore a long sleeved shirt and that the 
examination was quickly completed.  He was asked to remove 
his jacket but not his shirt, which concealed the other 
tattoos.

The Veteran also denied usage of intranasal cocaine.  He 
testified that he was asked about drug usage, but that he did 
not use drugs.  However, the Veteran admitted in his 
substantive appeal, Form 9, dated February 2007 that he tried 
intranasal cocaine on one occasion.

The Veteran has provided no medical evidence suggesting a 
link between his hepatitis C and active service.  With 
respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, and a dislocated shoulder 
under Jandreau, hepatitis C is not a condition capable of lay 
diagnosis.  The Veteran has alleged risk factors such as 
airgun injections and tattoos as the cause of his hepatitis 
C; however, the evidence shows that he had only one tattoo at 
separation, and the VA examiner, upon reviewing the claims 
file, opined that it was his opinion that the Veteran's 
hepatitis C was acquired secondary to lifestyle and not 
because of any exposure to blood or body fluids while in the 
military service.  The examiner provided a rationale for his 
opinion, noted above.

Regarding the risk factor of airgun injections, the Board has 
considered VA Fast Letter 04-13.  However, this Fast Letter 
does not provide a basis for a grant of the claim.  This 
letter merely provides guidance for the development of 
hepatitis claims.  To the extent that it states that "it is 
biologically plausible" to contract hepatitis C from an 
airgun injector, the mere possibility of such a relationship 
is insufficient to warrant a grant of the claim.  See e.g., 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (holding that 
where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as "non-evidence") (citing Sklar v. Brown, 
5 Vet. App. 140, 145-46 (1993); see also Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (The term "possibility" also 
implies that it "may not be possible" and it is too 
speculative to establish a nexus.).

The Board finds that it more likely than not, based on all 
risk factors cited above, that the Veteran became exposed to 
hepatitis C after service.  While it can never be said with 
certainly how the Veteran became exposed to hepatitis, 
"certainty" is not the standard the Board must meet to deny 
this claim.  In looking at all facts in this case, the Board 
finds it unlikely that the Veteran's service from so many 
years ago has caused the current problem. 

The Board has also reviewed the records from the Social 
Security Administration.  However, none of the records 
include a nexus opinion between the Veteran's active service 
and hepatitis C.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for hepatitis C must be denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in July 2006 and December 2007 
that fully addressed all three notice elements and were sent 
prior to the initial RO decisions in this matter.  The 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and Social Security Administration records.  
The Veteran submitted statements and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The Veteran was 
afforded VA medical examinations in December 2006 and March 
2008.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is granted.

Service connection for hepatitis C is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


